Title: To Benjamin Franklin from Thomas Barclay, 30 September 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
Brest 30th. Seper. 1782
Upon my arrival here I waited on the Count De Hector and delivered him a letter which the Marquis de Castres gave me, in which he requested that I might receive all the assistance necessary to enable me to pursue Such Measures as I Should think proper in Expditing the American Supplies from hence, and on this Occasion I received every assurance on the part of the Count that I could wish. Here the matter must rest for the present, for there is not a Vessell now in this harbour, unemployed, that is fit for so Important a business; and I trust we Shall not here be in the Situation I was in at Holland, of dividing the goods by various Conveyances some of which were not very desirable ones. Mr. Franklin was so Kind as to give me a hint about the manner in which the Vessells were to be ingaged, and refered me to the Marquis de la Fayette with whom I had several Conversations, and who was so good as to promise that if any farther interpossition of the Marquis de Castres was wanting, I Shou’d have it, and his idea was that the Business was to be done at the expence of the Court of France. It was Never my Intention to Interfer farther than to urge the Shipments on, as fast as I Cou’d, and I Supposed that the presence of a Servant of Congress, whose peculiar duty it is to attend the forwarding the Supplies, might be a Means of attaining an object of so much Consequence. Yet Still, if it can not be done in the line we wish your Excellency will Considere whether Some other Cannot be pursued— There are two Vessells at Nantes which I am told wou’d Suit, but when I conversed with the Owner of them, he did not Seem willing to engage them. However when I get there I Shall See farther about them, the Ships st. James, Washington and Queen of France are at L’Orient in 34 days from Philadelphia— The St. James is a very fine Ship of 20 Nine pound Cannon, and would be Suitable for our purpose, were the goods at L’Orient I am pritty Certain a part might be Ship’d by her at a reasonable freight payable in America, but I do not think it wou’d be by any means proper to remove any of them as long as there is a probability of the Court of France Sending them. I need not give you any farther trouble at present—after Seeing my family a few days at L’Orient I Shall proceed to Nantes, and if any thing occurs to your Excellency on this or any other Subject to which you think my attention Necessary I Shall be glad of your Communicating it, I need not, to you Sir, say how Indispensibly Necessary it is that the Supplies shou’d be got out in time for the Next Campaign, and I am in hopes Some way or other may be fallen on, I very Sincerely wish you a Speedy recovery from your Indisposition and remain with great respect Sir, Your Most Obed. and Most Huml Serv.
Thos Barclay
His Excellency Benjn. Franklin Esqe.
 
Notation: T. Barclay Brest 30h. Septr. 1782
